          Case 3:18-cv-01701-VAB Document 164 Filed 06/14/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

RICHARD ROE,                                       :    CIVIL NO. 3:18-CV-01701-VAB
                                                   :
        Plaintiff,                                 :
V.                                                 :
                                                   :
THE HOTCHKISS SCHOOL                               :
                                                   :    JUNE 14, 2021
        Defendant.                                 :

                           JOINT STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Plaintiff and the

Defendant in the above-captioned case hereby stipulate to a dismissal of this action with

prejudice, each party to bear their own attorneys’ fees, costs and expenses.

PLAINTIFF,                                              DEFENDANT,
RICHARD ROE                                             THE HOTCHKISS SCHOOL


By: /s/ Annika K. Martin_________________     By: /s/ Jeffrey J. White ________________
   Wendy R. Fleishman (admitted Pro Hac Vice)    Bradford S. Babbitt (ct13938)
   Annika K. Martin (admitted Pro Hac Vice)      Jeffrey J. White (ct25781)
   Patrick Andrews (admitted Pro Hac Vice)       Kathleen E. Dion (ct28605)
   LIEFF CABRESER HEIMANN &                      Sandra M. Lautier (ct29886)
   BERNSTEIN, LLP                                Robinson & Cole LLP
   250 Hudson Street, 8th Floor                  280 Trumbull Street
   New York, NY 10013-1413                       Hartford, CT 06103-3597
   Tel. No.: (212) 355-9500                      Tel. No.: (860) 275-8200
   Fax No.: (212) 355-9592                       Fax No.: (860) 275-8299
   Email: wfleishman@lchb.com;                   E-mail: bbabbitt@rc.com; jwhite@rc.com;
   akmartin@lchb.com; pandrews@lchb.com          kdion@rc.com; slautier@rc.com

     Fabrice N. Vincent
     LIEFF CABRESER HEIMANN &
     BERNSTEIN, LLP
     275 Battery Street, 29th Floor
     San Francisco, CA 94111
     Tel. No.: (415) 956-1000
     Email: fvincent@lchb.com
       Case 3:18-cv-01701-VAB Document 164 Filed 06/14/21 Page 2 of 2




  Hugh W. Cuthbertson
  ZANGARI COHN CUTHBERTSON
  DUHL & GRELLO P.C.
  59 Elm Street, Suite 400
  New Haven, CT 06510
  Tel. No.: (203) 789-0001
  Fax No.: (203) 782-2766
  Email: hcuthbertson@zcclawfirm.com




Dated: _____________________                 SO ORDERED:
       Bridgeport, Connecticut


                                             __________________________
                                             Hon. Victor A. Bolden, U.S.D.J.




                                       -2-
